DETAILED ACTION
Claims 1-20 are pending.
Claims 1, 8 and 15 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuddannavar et al. (US 2019/0371416 A1).
Regarding claim 1, Kuddannavar et al. teach,
A method comprising:
provisioning a group of sectors of a memory for a logical volume such that an unprovisioned capacity (e.g. dummy data which could simply be erased data i.e. minimum threshold voltage, see ¶ [0063]) of the memory interleaves at least a subset of the group of sectors to provide proximity disturb isolation (Fig. 14 write logical block to physical block using scheme to reduce read disturb, e.g. Fig. 20);
receiving a request to access the memory, the request including a logical address within the logical volume (i.e. write to logical block address LBA, see No. 1406 and ¶ [0126]);
identifying a sector (physical block address PBA) within the provisioned group of sectors corresponding to the logical address (LBA, see ¶ [0127] mapping LBA to PBA);
and performing the requested access in the sector within the provisioned group of sectors (writing to PBA, see No. 1410 or 1412).
Regarding claim 6, Kuddannavar et al. teach,

Regarding claim 8, Kuddannavar et al. teach,
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
provision a group of sectors (PBA) of a memory for a logical volume (all LBA) such that an unprovisioned capacity of the memory (dummy or erased data) interleaves at least a subset of the group of sectors to provide proximity disturb isolation (Fig. 14 using the scheme of e.g. Fig. 20);
receive a request to access the memory (i.e. write), the request including a logical address (LBA) within the logical volume;
identify a sector within the provisioned group of sectors corresponding to the logical address (LBA mapped to PBA);
and perform the requested access in the sector within the provisioned group of sectors (write to PBA).
Regarding claim 13, Kuddannavar et al. teach,
The non-transitory computer-readable storage medium of claim 8, wherein the provisioned group of sectors are addressed via an addressing scheme that maps sequential addresses (sequential LBA) to non-adjacent sectors (i.e. non adjacent PBA row addresses) within the memory in at least one direction (see e.g. Fig. 20).
Regarding claim 15, Kuddannavar et al. teach,
A system comprising Fig. 1:
a memory component (No. 100) ; and

provision a group of sectors (PBA) of a memory for a logical volume (all LBA) such that an unprovisioned capacity of the memory (dummy or erased data) interleaves at least a subset of the group of sectors to provide proximity disturb isolation (see Fig. 14 using the scheme of e.g. Fig. 20);
receive a request to access the memory (i.e. write), the request including a logical address (LBA) within the logical volume;
identify a sector (PBA) within the provisioned group of sectors corresponding to the logical address (LBA); and
perform the requested access in the sector within the provisioned group of sectors (write to PBA).
Regarding claim 20, Kuddannavar et al. teach,
the provisioned group of sectors (PBA) are addressed via an addressing scheme that maps sequential addresses (sequential LBA) to non-adjacent sectors (non-adjacent rows, see e.g. Fig. 20) within the memory in at least one direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 9, 11, 12, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuddannavar et al. (US 2019/0371416 A1) in view of Van Gaasbeck (US 9,711,234 B1).
Regarding claims 2, 9 and 16, Kuddannavar et al. teach,
determining that the requested access will disturb data stored on the memory based on the sector being outside of the subset of the group of sectors that has proximity disturb isolation (see Fig. 26 and ¶ [0151] explaining that if the disturb write scheme of for example Fig. 20 is used in a certain portion of the memory, a different standard would be used);
Kuddannavar et al. fail to teach,
identifying a victim sector; and

Kuddannavar et al. merely teach keeping a counter of reads or failed bits for disturb and scrubbing the data (refreshing) when the counter reaches a threshold.  See ¶ [0107].  Kuddannavar et al. teach that other techniques may be used to trigger a read scrub.  See id.
Van Gaasbeck teaches,
identifying a victim sector (see e.g. Fig. 3 No. 42); and
updating a value of a disturb level counter associated with the victim sector (see No. 46).
Accordingly it would have been obvious to modify the teachings of Kuddannavar et al. as Kuddannavar et al. expressly teach that other techniques may be used to trigger a read scrub (refresh), see ¶ [0107], and Van Gaasbeck teaches that writing to adjacent memory sectors can cause disturb and that one should count them and refresh when the count becomes too high.  This would result in less chance for disturb due to writes.
Regarding claims 4, 5, 11, 12, 18 and 19, Kuddannavar et al. teach by implication that the counter is only for LBA and PBA with data, as the counter is updated upon a read.
Additionally Van Gaasbeck teaches the entire purpose of refresh is to prevent loss of data and that the counter is reset to 0 on refresh or write.  See col. 5 ll. 58-60 and col. 6 ll. 50-53.
Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to not update the count for areas without data as this could cause a refresh of no data, additionally it would have been obvious to one of ordinary skill in the art prior to the effective filing date to reset the counter to 0 indicating sector stores data upon refresh or write as the data will be fresh.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuddannavar et al. (US 2019/0371416 A1) in view of official notice.
Regarding claims 7 and 14, Kuddannavar et al. fail to explicitly teach the provisioned group of sectors are identified via a mapping of non-consecutive logical addresses within the logical volume to a group of consecutive sector addresses within the memory.

    PNG
    media_image1.png
    231
    150
    media_image1.png
    Greyscale

Official Notice is being taken that any memory in RAID 0 would accomplish this (i.e. A1 is adjacent to A3 but not consecutive), the benefits including increased performance or creating a larger volume out of two disks.  Furthermore it seems likely inherent that this would occur in a disk that is full with standard wear leveling in that the LBA would never coincide exactly with the PBA.
Accordingly it would have been obvious to use RAID 0 for increased performance or fill up a disk that uses wear leveling resulting in the mapping of at least two non-consecutive logical addresses within the logical volume to a group of at least two consecutive sector addresses (physical addresses) within the memory.
Election/Restrictions
Applicant's election with traverse of Species 3 in the reply filed on 12 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and species 2 and 3 are not mutually exclusive.  The argument that species 2 and 3 are not mutually exclusive is persuasive and the restriction is withdrawn.  The argument that there is no serious search burden is not persuasive.  Examples were provided as to how the search would differ in the restriction requirement.  
The requirement is still deemed proper and is therefore made FINAL.
There is generic allowable subject matter.  The restriction would be withdrawn for any claim that incorporates this subject matter.
Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to teach or suggest,
wherein the determining comprises comparing an address of the sector to a value related to a total number of sectors of the memory.
Regarding claim 10, the prior art of record fails to teach or suggest,
wherein to determine whether the requested access will disturb data stored on the memory, the processing device is to compare an address of the sector to a value related to a total number of sectors of the memory.
Regarding claim 17, the prior art of record fails to teach or suggest,
wherein to determine whether the requested access will disturb data stored on the memory, the processing device is to compare an address of the sector to a value related to a total number of sectors of the memory.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

D’Abreu et al. (US 2017/0102896 A1) teach translating data into codewords that leave empty or dummy data between data to mitigate disturb.
Gurgi (US 2012/0297116 A1) teach leaving at least on neighbor cell empty  to increase reliability of stored data.
Bradshaw et al. (US 2019/0348145 A1) teach similar subject matter to the present application.  Bradshaw et al. are the same inventors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/R LANCE REIDLINGER/Examiner, Art Unit 2824